UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 2506 Winford AvenueNashville, Tennessee (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporate Trust Center 1209 Orange Street Wilmington, DE19801 (Name and address of agent for service) With a copy to: Paul B. Ordonio Nashville Capital Corporation 2506 Winford Avenue Nashville, TN37211 Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31 Date of reporting period: 02/28/2013 ITEM 1. REPORTS TO SHAREHOLDERS The Semi Annual report to Shareholders for the period ended February 28, 2013 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. TABLE OF CONTENTS Supplementary Portfolio Information 3 Financial Statements of the Monteagle Funds Schedule of Investments: 8 Fixed Income Fund 8 Informed Investor Growth Fund 12 Quality Growth Fund 14 Select Value Fund 18 Value Fund 22 Statements of Assets and Liabilities 25 Statements of Operations 27 Statements of Changes in Net Assets 29 Financial Highlights 34 Notes to Financial Statements 39 Other Information 53 About Your Funds’ Expenses 54 Board Approval of Investment Management and Sub-Advisory Agreements 57 MONTEAGLE FIXED INCOME FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) U.S. Treasury Note, 2.00%, due 11/15/2021 5.67% U.S. Treasury Note, 1.75%, due 05/15/2022 5.51% U.S. Treasury Note, 1.625%, due 08/15/2022 5.43% FNMA, Pool 386008, 4.52%, due 04a/01/2013 3.05% U.S. Treasury Note, 2.125%, due 08/15/2021 2.88% Johnson & Johnson, 5.15%, due 07/15/2018 1.99% FHLMC, Pool J19285, 2.50%, due 06/01/2027 1.94% GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 1.68% International Business Machines Corp., 1.25%, due 02/08/2018 1.66% JPMorgan Chase & Co., 6.00%, due 01/15/2018 1.65% Sector Allocation (% of Net Assets) Corporate Bonds 53.70% U.S. Government and Agency Obligations 27.11% Mortgage-Backed Securities 12.64% Money Market Funds 6.97% Liabilities in Excess of Other Assets (0.42)% 100.00% 3 MONTEAGLE INFORMED INVESTOR GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) SPDR S&P rust 7.92% Powershares QQQ Trust Series 1 7.89% FleetCor Technologies, Inc. 6.21% Marathon Petroleum Corp. 5.21% Valero Energy Corp. 5.03% Tyson Foods, Inc. 5.02% Visa, Inc. 4.92% First American Financial Corp. 4.84% eBay, Inc. 4.51% Comcast Corp. 4.39% Top Ten Portfolio Industries (% of Net Assets) Oil & Gas 12.21% Food 9.39% Chemicals 7.90% Diversified Financial Services 6.90% Internet 6.43% Commercial Services 6.21% Insurance 4.84% Media 4.39% Beverages 4.21% Electronics 3.98% 66.46% Economic Sectors with Cash and Other Assets (% of Net Assets) Money Market Funds 24.49% Consumer, Non-cyclical 20.90% Exchange-Traded Funds 15.81% Energy 12.21% Financial 11.74% Communications 10.82% Basic Materials 7.90% Consumer, Cyclical 7.37% Industrial 5.96% Liabilities in Excess of Other Assets (17.20)% 100.00% 4 MONTEAGLE QUALITY GROWTH FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Apple, Inc. 5.73% International Business Machines Corp. 4.22% QUALCOMM, Inc. 3.97% Coca-Cola Co. 3.10% Roper Industries, Inc. 2.99% Google, Inc. 2.94% American Tower Corp. 2.78% Kellog Co. 2.69% Walt Disney Co. 2.59% Microsoft Corp. 2.55% Top Ten Portfolio Industries (% of Net Assets) Computers 11.29% Retail 7.75% Internet 6.70% Chemicals 5.27% Semiconductors 4.91% Food 4.65% Machinery - Diversified 4.31% Software 4.31% Oil & Gas Services 3.64% Banks 3.42% 56.25% Economic Sectors with Cash and Other Assets (% of Net Assets) Technology 20.51% Industrial 16.70% Consumer, Non-cyclical 15.88% Consumer, Cyclical 14.88% Communications 11.14% Financial 8.96% Basic Materials 5.27% Energy 5.08% Money Market Funds 1.73% Liabilities in Excess of Other Assets (0.15)% 100.00% 5 MONTEAGLE SELECT VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) Gilead Sciences, Inc. 3.46% First Solar, Inc. 3.33% Intel Corp. 3.00% Whirlpool Corp. 2.98% H&R Block, Inc. 2.68% Masco Corp. 2.67% WellPoint, Inc. 2.66% Applied Materials, Inc. 2.63% Allstate Corp. 2.51% Computer Sciences Corp. 2.50% Top Ten Portfolio Industries (% of Net Assets) Insurance 11.42% Semiconductors 9.49% Retail 9.36% Banks 5.99% Commercial Services 5.98% Computers 4.87% Oil & Gas 4.22% Biotechnology 3.46% Aerospace & Defense 3.29% Home Furnishings 2.98% 61.06% Economic Sectors with Cash and Other Assets (% of Net Assets) Financial 19.91% Money Market Funds 19.76% Technology 16.99% Consumer, Non-cyclical 15.16% Consumer, Cyclical 14.07% Industrial 8.71% Energy 6.71% Communications 3.82% Basic Materials 3.35% Utilities 0.84% Liabilities in Excess of Other Assets (9.32)% 100.00% 6 MONTEAGLE VALUE FUND SUPPLEMENTARY PORTFOLIO INFORMATION — February 28, 2013 (Unaudited) FUND PROFILE: Top Ten Long-Term Portfolio Holdings (% of Net Assets) AT&T, Inc. 4.79% Merck & Co., Inc. 4.61% Worthington Industries, Inc. 4.54% Textron, Inc. 4.24% Eastman Chemical Co. 4.13% International Paper Co. 4.11% Duke Energy Corp. 3.94% Verizon Communications, Inc. 3.73% EI du Pont de Nemours & Co. 3.44% Chemtura Corp. 3.09% Top Ten Portfolio Industries (% of Net Assets) Chemicals 12.14% Telecommunications 11.68% Pharmaceuticals 7.07% Healthcare - Products 6.10% Semiconductors 5.80% Electric 5.70% Mining 5.60% Oil & Gas 5.30% Metal Fabricate & Hardware 4.54% Miscellaneous Manufacturing 4.24% 68.17% Economic Sectors with Cash and Other Assets (% of Net Assets) Basic Materials 24.11% Industrial 18.53% Consumer, Non-cyclical 17.14% Communications 11.67% Energy 8.07% Technology 7.48% Utilities 5.70% Money Market Funds 5.07% Consumer, Cyclical 3.92% Financial 1.52% Liabilities in Excess of Other Assets (3.21)% 100.00% 7 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) Par Value U.S. GOVERNMENT AND AGENCY OBLIGATIONS (b) - 27.11% Fair Value U.S. Treasury Notes - 22.54% $ 1.625%, due 08/15/2022 $ 1.75%, due 05/15/2022 2.00%, due 11/15/2021 2.125%, due 08/15/2021 2.625%, due 08/15/2020 3.125%, due 05/15/2021 Federal Home Loan Bank - 1.47% 5.25%, due 06/18/2014 Federal Home Loan Mortgage Corporation - 1.59% 3.75%, due 03/27/2019 Federal National Mortgage Association - 1.51% 5.00%, due 03/02/2015 Total U.S. Government and Agency Obligations (Cost $9,516,684) Par Value CORPORATE BONDS - 53.70% Fair Value Aerospace & Defense - 1.64% $ United Technologies Corp., 5.375%, due 12/15/2017 (b) $ Agriculture - 1.37% Philip Morris International, Inc., 2.50%, due 08/22/2022 (b) Banks - 12.58% Goldman Sachs Group, Inc., 5.95%, due 01/18/2018 JPMorgan Chase & Co., 2.05%, due 01/24/2014 JPMorgan Chase & Co., 6.00%, due 01/15/2018 Morgan Stanley, 3.45%, due 11/02/2015 Northern Trust Corp., 2.375%, due 08/02/2022 PNC Funding Corp., 4.375%, due 08/11/2020 State Street Corp., 4.30%, due 05/30/2014 (b) Wells Fargo & Co., 3.45%, 02/13/2023 Westpac Banking Corp., 2.00%, due 08/14/2017 (b) The accompanying notes are an integral part of the financial statements. 8 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Par Value CORPORATE BONDS - 53.70% (Continued) Fair Value Biotechnology - 1.52% $ Amgen, Inc., 4.50%, due 03/15/2020 (b) $ Amgen, Inc., 4.85%, due 11/18/2014 (b) Chemicals - 0.72% Sherwin-Williams Co., 3.125%, due 12/15/2014 (b) Computers - 2.68% Hewlett-Packard Co., 6.125%, due 03/01/2014 IBM Corp., 1.25%, 02/08/2018 Diversified Financial Services - 4.30% CME Group, Inc., 3.00%, due 09/15/2022 CME Group, Inc., 5.75%, due 02/15/2014 General Electric Capital Corp., 3.15%, due 09/07/2022 Toyota Motor Credit Corp., 3.20%, due 06/17/2015 Electric - 3.17% Florida Power Corp., 4.55%, due 04/01/2020 (b) Georgia Power Co., 4.25%, due 12/01/2019 (b) Electrical Components - 0.79% Emerson Electric Co., 5.125%, due 12/01/2016 (b) Food - 1.13% McCormick & Co., Inc., 5.25%, due 09/01/2013 (b) Healthcare - Services - 0.04% UnitedHealth Group, Inc., 5.00%, due 08/15/2014 (b) Household Products& Wares- 0.70% Kimberly-Clark Corp., 5.00%, due 08/15/2013 Miscellaneous Manufacturing - 4.41% 3M Co., 1.00%, due 06/26/2017 (b) 3M Co., 2.00%, due 06/26/2022 (b) Berkshire Hathaway Finance Corp., 3.00%, due 05/15/2022 General Electric Co., 5.25%, due 12/06/2017 The accompanying notes are an integral part of the financial statements. 9 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Par Value CORPORATE BONDS - 53.70% (Continued) Fair Value Metal Fabricate & Hardware - 1.36% $ Precision Castparts Corp., 2.50%, due 01/15/2023 $ Office & Business Equipment - 0.74% Pitney Bowes, Inc., 5.75%, due 09/15/2017 (b) Oil & Gas - 4.21% BP Capital Markets, PLC, 2.50%, due 11/06/2022 BP Capital Markets, PLC, 4.75%, due 03/10/2019 (b) ConocoPhillips Australia Funding Co., 5.50%, due 04/15/2013 (b) Shell International Finance BV, 1.125%, due 08/21/2017 Shell International Finance BV, 2.375%, due 08/21/2022 Pharmaceuticals - 5.07% AstraZeneca PLC, 1.95%, due 09/18/2019 GlaxoSmithKline Capital, Inc., 5.65%, due 05/15/2018 Johnson & Johnson, 5.15%, due 07/15/2018 (b) Retail - 1.38% Costco Wholesale Corp., 1.125%, due 12/15/2017 Costco Wholesale Corp., 1.70%, due 12/15/2019 Semiconductors - 0.97% Intel Corp., 1.35%, 12/15/2017 Software - 1.36% Oracle Corp., 2.50%, due 10/15/2022 Telecommunications - 3.56% AT&T, Inc., 2.95%, due 05/15/2016 AT&T, Inc., SBC Comm, 5.625%, due 06/15/2016 (b) Verizon Communications, Inc., 3.00%, due 04/01/2016 (b) Total Corporate Bonds (Cost $18,343,996) The accompanying notes are an integral part of the financial statements. 10 MONTEAGLE FIXED INCOME FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Par Value MORTGAGE-BACKED SECURITIES (b) - 12.64% Fair Value Federal Home Loan Mortgage Corporation - 4.94% $ Pool J19285, 2.50%, due 06/01/2027 $ Series 15L, 7.00%, due 07/25/2023 Series 2841 BY, 5.00%, due 08/15/2019 Series 3290 PD, 5.50%, due 03/15/2035 Federal National Mortgage Association - 5.21% Pool 386008, 4.52%, due 04/01/2013 Pool 545759, 6.50%, due 07/01/2032 Pool 725421, 7.00%, due 09/01/2017 Pool 754289, 6.00%, due 11/01/2033 Pool 882684, 6.00%, due 06/01/2036 Series 2003-54-PG, 5.50%, due 09/25/2032 Series 2007-40-PT, 5.50%, due 05/25/2037 Government National Mortgage Association - 2.49% Pool 476998, 6.50%, due 07/15/2029 Pool 648337, 5.00%, due 10/15/2020 Pool 676516, 6.00%, due 02/15/2038 Series 2012-52-PM, 3.50%, due 12/20/2039 Series 2012-91-HQ, 2.00%, due 09/20/2041 Total Mortgage-Backed Securities (Cost $4,432,399) Shares MONEY MARKET FUNDS - 6.97% Fair Value Fidelity Institutional Money Market Fund Class I, 0.16% (a) (Cost $2,526,423) $ Total Investments at Fair Value - 100.42% (Cost $34,819,502) $ Liabilities in Excess of Other Assets, Net - (0.42%) ) Net Assets - 100.00% $ (a) Rate shown represents the 7-day yield at February 28, 2013, is subject to change and resets daily. (b) Categorized in level 2 of the fair value hierarchy; for additional information and description of the levels, refer to the table included in Note 2 of the accompanying notes to the financial statements. The accompanying notes are an integral part of the financial statements. 11 MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) Shares COMMON STOCKS - 76.90% Fair Value Auto Parts & Equipment - 3.96% Cooper Tire & Rubber Co. $ Beverages - 4.21% Green Mountain Coffee Roasters, Inc. (a) (d) Biotechnology - 1.09% Regeneron Pharmaceuticals, Inc. (a) Chemicals - 7.90% Sherwin-Williams Co. Westlake Chemical Corp. Commercial Services - 6.21% FleetCor Technologies, Inc. (a) Diversified Financial Services - 6.90% Visa, Inc. - Class A Waddell & Reed Financial, Inc. - Class A Electrical Components & Equipment - 1.98% AMETEK, Inc. Electronics - 3.98% Thermo Fisher Scientific, Inc. Food - 9.39% Hormel Foods Corp. Tyson Foods, Inc. Home Builders - 3.41% Lennar Corp. - Class A Ryland Group, Inc. Insurance - 4.84% First American Financial Corp. Internet - 6.43% eBay, Inc. (a) LinkedIn Corp. - Class A (a) The accompanying notes are an integral part of the financial statements. 12 MONTEAGLE INFORMED INVESTOR GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 76.90% (Continued) Fair Value Media - 4.39% Comcast Corp. - Class A $ Oil & Gas - 12.21% HollyFrontier Corp. Marathon Petroleum Corp. Valero Energy Corp. Total Common Stocks (Cost $8,935,993) Shares EXCHANGE-TRADED FUNDS - 15.81% Fair Value Powershares QQQ Trust Series 1 $ SPDR S&P rust Total Exchange-Traded Funds (Cost $1,935,050) Shares MONEY MARKET FUND - 24.49% Fair Value Fidelity Institutional Money Market Fund Class I, 0.16% (b) (c) (Cost $2,998,513) $ Total Investments at Fair Value - 117.20% (Cost $13,869,556) $ Liabilities in Excess of Other Assets, Net - (17.20%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2013, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on February 28, 2013. Total collateral had a fair value of $410,354 at February 28, 2013. (d) Security, or a portion of the security, is out on loan at February 28, 2013. Total loaned securities had a fair value of $410,736 at February 28, 2013. The accompanying notes are an integral part of the financial statements. 13 MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) Shares COMMON STOCKS - 98.42% Fair Value Aerospace & Defense - 1.13% United Technologies Corp. $ Apparel - 1.80% NIKE, Inc. - Class B Auto Manufacturers - 0.74% Ford Motor Co. Banks - 3.42% East West Bancorp, Inc. Goldman Sachs Group, Inc. Wells Fargo & Co. Beverages - 3.10% Coca-Cola Co. Biotechnology - 1.83% Celgene Corp. (a) Chemicals - 5.27% Airgas, Inc. CF Industries Holdings, Inc. Monsanto Co. Computers - 11.29% Apple, Inc. EMC Corp. (a) International Business Machines Corp. Cosmetics & Personal Care - 1.35% Estee Lauder Cos., Inc. Distribution & Wholesale - 1.79% WW Grainger, Inc. Diversified Financial Services - 2.76% BlackRock, Inc. Visa, Inc. - Class A The accompanying notes are an integral part of the financial statements. 14 MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 98.42% (Continued) Fair Value Electrical Components & Equipment - 2.42% AMETEK, Inc. $ Electronics - 1.72% Amphenol Corp. - Class A Entertainment - 1.10% Cinemark Holdings, Inc. Engineering & Construction - 0.51% Fluor Corp. Food - 4.65% Kellogg Co. McCormick & Co., Inc. Whole Foods Market, Inc. Healthcare - Products - 2.00% Baxter International, Inc. Home Builders - 0.49% D.R. Horton, Inc. Internet - 6.70% Amazon.com, Inc. (a) eBay, Inc. (a) Google, Inc. - Class A (a) Leisure Time - 1.22% Polaris Industries, Inc. Machinery - Diversified - 4.31% Cummins, Inc. Roper Industries, Inc. Media - 2.59% Walt Disney Co. Metal Fabricate & Hardware - 1.49% Precision Castparts Corp. The accompanying notes are an integral part of the financial statements. 15 MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 98.42% (Continued) Fair Value Miscellaneous Manufacturing - 2.31% Danaher Corp. $ Oil & Gas - 1.44% Concho Resources, Inc. (a) Valero Energy Corp. Oil & Gas Services - 3.64% National Oilwell Varco, Inc. Schlumberger Ltd. Packaging & Containers - 1.66% Ball Corp. Pharmaceuticals - 2.95% Abbott Laboratories Express Scripts Holding Co. (a) Real Estate Investment Trusts - 2.77% American Tower Corp. Retail - 7.75% Bed Bath & Beyond, Inc.(a) CVS Caremark Corp. Home Depot, Inc. Limited Brands, Inc. McDonald's Corp. Nordstrom, Inc. Semiconductors - 4.91% Microchip Technology, Inc. QUALCOMM, Inc. Software - 4.31% Microsoft Corp. Oracle Corp. The accompanying notes are an integral part of the financial statements. 16 MONTEAGLE QUALITY GROWTH FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 98.42% (Continued) Fair Value Telecommunications - 1.84% Cisco Systems, Inc. $ IPG Photonics Corp. Transportation - 1.16% FedEx Corp. Tidewater, Inc. Total Common Stocks (Cost $20,678,890) Shares MONEY MARKET FUND - 1.73% Fair Value Fidelity Institutional Money Market Fund Class I, 0.16% (b) (Cost $475,098) $ Total Investments at Fair Value - 100.15% (Cost $21,153,988) $ Liabilities in Excess of Other Assets, Net - (0.15%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2013, is subject to change and resets daily. The accompanying notes are an integral part of the financial statements. 17 MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) Shares COMMON STOCKS - 89.56% Fair Value Aerospace & Defense - 3.29% Lockheed Martin Corp. $ Raytheon Co. Banks - 5.99% Bank of America Corp. Goldman Sachs Group, Inc. KeyCorp Morgan Stanley Biotechnology - 3.46% Gilead Sciences, Inc. (a) Building Materials - 2.67% Masco Corp. Chemicals - 1.60% Dow Chemical Co. Commercial Services - 5.98% Apollo Group, Inc. - Class A (a) H&R Block, Inc. RR Donnelley & Sons Co. (d) Computers - 4.87% Computer Sciences Corp. Dell, Inc. Hewlett-Packard Co. Diversified Financial Services - 1.11% CME Group, Inc. Electric - 0.84% FirstEnergy Corp. Food - 2.07% Safeway, Inc. (d) Healthcare - Products - 0.98% Stryker Corp. The accompanying notes are an integral part of the financial statements. 18 MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 89.56% (Continued) Fair Value Healthcare - Services - 2.66% WellPoint, Inc. $ Home Furnishings - 2.98% Whirlpool Corp. Housewares - 1.73% Newell Rubbermaid, Inc. Insurance - 11.42% Aflac, Inc. Allstate Corp. Assurant, Inc. Genworth Financial, Inc. (a) MetLife, Inc. Prudential Financial, Inc. Iron & Steel - 1.75% Cliffs Natural Resources, Inc. (d) United States Steel Corp. (d) Media - 1.56% Washington Post Co. Miscellaneous Manufacturing - 1.45% General Electric Co. Office & Business Equipment - 1.01% Xerox Corp. Oil & Gas - 4.22% ConocoPhillips Diamond Offshore Drilling, Inc. Rowan Cos., PLC(a) Oil & Gas Services - 2.49% Baker Hughes, Inc. Retail - 9.36% Best Buy Co., Inc. The accompanying notes are an integral part of the financial statements. 19 MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 89.56% (Continued) Fair Value Retail - 9.36% (Continued) CVS Caremark Corp. $ GameStop Corp. - Class A Kohl's Corp. RadioShack Corp.(d) Wal-Mart Stores, Inc. Savings & Loans - 1.39% Hudson City Bancorp, Inc. Semiconductors - 9.49% Applied Materials, Inc. First Solar, Inc. (a) (d) Intel Corp. MEMC Electronic Materials, Inc. (a) Software - 1.62% Microsoft Corp. Telecommunications - 2.26% AT&T, Inc. Corning, Inc. Transportation - 1.31% Norfolk Southern Corp. Total Common Stocks (Cost $9,636,568) The accompanying notes are an integral part of the financial statements. 20 MONTEAGLE SELECT VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares MONEY MARKET FUND - 19.76% Fair Value Fidelity Institutional Money Market Fund Class I, 0.16% (b) (c) (Cost $2,314,200) $ Total Investments at Fair Value - 109.32% (Cost $11,950,768) $ Liabilities in Excess of Other Assets, Net - (9.32%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2013, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at February 28, 2013. Total collateral had a fair value of $1,117,689 at February 28, 2013. (d) Security, or a portion of the security, is out on loan at February 28, 2013. Total loaned securities had a fair value of $1,072,320 at February 28, 2013. The accompanying notes are an integral part of the financial statements. 21 MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) Shares COMMON STOCKS - 98.14% Fair Value Aerospace & Defense - 2.29% Raytheon Co. $ Chemicals - 12.14% Chemtura Corp. (a) Eastman Chemical Co. EI du Pont de Nemours & Co. Kronos Worldwide, Inc. (d) Commercial Services - 1.26% SAIC, Inc. Computers - 1.68% Dell, Inc. Electric - 5.70% Duke Energy Corp. NRG Energy, Inc. Electronics - 1.85% Sanmina Corp. (a) Environmental Control - 1.94% Calgon Carbon Corp. (a) Food - 2.70% Cal-Maine Foods, Inc. Forest Products & Paper - 4.11% International Paper Co. Healthcare - Products - 6.10% Boston Scientific Corp. (a) Medtronic, Inc. NuVasive, Inc. (a) Investment Companies - 1.52% Steel Excel, Inc. (a) The accompanying notes are an integral part of the financial statements. 22 MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 98.14% (Continued) Fair Value Iron & Steel - 2.26% Nucor Corp. $ Metal Fabricate & Hardware - 4.54% Worthington Industries, Inc. Mining - 5.60% Barrick Gold Corp. Newmont Mining Corp. Vulcan Materials Co. Miscellaneous Manufacturing - 4.24% Textron, Inc. Oil & Gas - 5.30% Marathon Oil Corp. Transocean Ltd. (a) Oil & Gas Services - 2.77% Halliburton Co. Packaging & Containers - 1.99% Sonoco Products Co. Pharmaceuticals - 7.07% Bristol-Myers Squibb Co. Merck & Co, Inc. Retail - 3.92% Orchard Supply Hardware Stores Corp. (a) (d) Sears Canada, Inc. (d) Sears Holdings Corp. (a) (d) Wendy's Co. - Class A Semiconductors - 5.80% Amkor Technology, Inc. (a) Intel Corp. Spreadtrum Communications, Inc. - ADR The accompanying notes are an integral part of the financial statements. 23 MONTEAGLE VALUE FUND SCHEDULE OF INVESTMENTS — February 28, 2013 (Unaudited) (Continued) Shares COMMON STOCKS - 98.14% (Continued) Fair Value Telecommunications - 11.68% AT&T, Inc. $ Frontier Communications Corp. (d) Rogers Communications, Inc. - Class B Verizon Communications, Inc. Transportation - 1.68% CSX Corp. Total Common Stocks (Cost $11,447,858) Shares PREFERRED STOCKS - 0.00% Fair Value Retail - 0.00% Orchard Supply Hardware Stores Corp. (a) (d) $ Total Preferred Stocks (Cost $985) Shares MONEY MARKET FUND - 5.07% Fair Value Fidelity Institutional Money Market Fund Class I, 0.16% (b) (c) (Cost $759,518) $ Total Investments at Fair Value - 103.21% (Cost $12,208,361) $ Liabilities in Excess of Other Assets, Net - (3.21%) ) Net Assets - 100.00% $ (a) Non-income producing security. (b) Rate shown represents the 7-day yield at February 28, 2013, is subject to change and resets daily. (c) A portion of this security is segregated as collateral for securities on loan at February 28, 2013. Total collateral had a fair value of $501,609 at February 28, 2013. (d) Security, or a portion of the security is out on loan at February 28, 2013. Total loaned securities had a fair value of $473,131 at February 28, 2013. The accompanying notes are an integral part of the financial statements. 24 MONTEAGLE FUNDS STATEMENTS OF ASSETS AND LIABILITIES — February 28, 2013 (Unaudited) Fixed Income Fund Informed Investor Growth Fund Quality Growth Fund ASSETS Investment securities At cost $ $ $ At fair value (Note 2) $ $ $ Receivables: Dividends and interest Capital shares sold — — Investment securities sold — Other assets Total assets LIABILITIES Payables: Capital shares redeemed — — Distributions — — Investment securities purchased Securities Loan Payable (Note2) — — Due to Adviser (Note 3) Accrued compliance service fees (Note 3) Other liabilities and accrued expenses Total liabilities NET ASSETS $ $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ $ Accumulated undistributed net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) Net unrealized appreciation on investments NET ASSETS $ $ $ Shares of beneficial interest outstanding (1) Net Asset Value, offering and redemption price per share $ $ $ Unlimited number of shares of beneficial interest with no par value, authorized. The accompanying notes are an integral part of the financial statements. 25 MONTEAGLE FUNDS STATEMENTS OF ASSETS AND LIABILITIES — February 28, 2013 (Unaudited) Select Value Fund Value Fund ASSETS Investment securities At cost $ $ At fair value (Note 2) $ $ Receivables: Dividends and interest Other assets Total assets LIABILITIES Payables: Securities Loan Payable (Note 2) Due to Adviser (Note 3) Accrued compliance service fees (Note 3) Other liabilities and accrued expenses Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Accumulated undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (1) Net Asset Value, offering and redemption price per share $ $ Unlimited number of shares of beneficial interest with no par value, authorized. The accompanying notes are an integral part of the financial statements. 26 MONTEAGLE FUNDS STATEMENTS OF OPERATIONS — For the Six Months Ended February 28, 2013 (Unaudited) Fixed Income Fund Informed Investor Growth Fund Quality Growth Fund INVESTMENT INCOME Income: Interest $ $ $ Securities lending — — Dividends — Total Investment Income Expenses: Investment advisory fees (Note 3) Compliance service fees (Note 3) Trustees' fees ICI membership fees Total expenses Net investment income (loss) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation (depreciation) on investments ) ) Net realized and unrealized gain (loss) on investments ) ) Net increase (decrease) in net assets resulting from operations $ ) $ ) $ The accompanying notes are an integral part of the financial statements. 27 MONTEAGLE FUNDS STATEMENTS OF OPERATIONS — For the Six Months Ended February 28, 2013 (Unaudited) Select Value Fund Value Fund INVESTMENT INCOME Income: Interest $ $ Securities lending Dividends Foreign withholding tax — ) Total Investment Income Expenses: Investment advisory fees (Note 3) Compliance service fees (Note 3) Legal fees — Trustees' fees ICI membership fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain (loss) from investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of the financial statements. 28 MONTEAGLE FIXED INCOME FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 (Unaudited) Year Ended August 31, INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income $ $ Net realized gain on investment transactions Net change in unrealized depreciation on investments ) ) Net increase (decrease) in net assets resulting from operations $ ) $ FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income - Class I ) ) From net investment income - Class A — ) From net investment income - Class C — ) Net decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Net increase in net assets from capital share transactions (Note 7) Total increase in net assets NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ ) $ The accompanying notes are an integral part of the financial statements. 29 MONTEAGLE INFORMED INVESTOR GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 (Unaudited) Year Ended August 31, INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investment transactions Net change in unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations $ ) $ FROM DISTRIBUTIONS TO SHAREHOLDERS From net realized capital gains - Class I ) ) From net realized capital gains - Class A — ) From net realized capital gains - Class C — ) Net decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Net decrease in net assets from capital share transactions (Note 7) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ ) $ — The accompanying notes are an integral part of the financial statements. 30 MONTEAGLE QUALITY GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 (Unaudited) Year Ended August 31, INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income $ $ Net realized gain on investment transactions Net change in unrealized appreciation on investments Net increase in net assets resulting from operations $ $ FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income - Class I ) ) FROM CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets from capital share transactions (Note 7) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of the financial statements. 31 MONTEAGLE SELECT VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, 2013 (Unaudited) Year Ended August 31, INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income $ $ Net realized gain on investment transactions Net change in unrealized appreciation on investments Net increase in net assets resulting from operations $ $ FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income - Class I ) ) From net investment income - Class A — (9 ) From net investment income - Class C — (2 ) Net decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Net decrease in net assets from capital share transactions (Note 7) ) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of the financial statements. 32 MONTEAGLE VALUE FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended February 28, (Unaudited) Year Ended August 31, INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on investment transactions ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations $ $ FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income - Class I ) ) From net investment income - Class A — ) From net investment income - Class C — (4 ) From net realized capital gains - Class I ) ) From net realized capital gains - Class A — ) From net realized capital gains - Class C — ) Decrease in net assets from distributions to shareholders ) ) FROM CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets from capital share transactions (Note 7) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ $ The accompanying notes are an integral part of the financial statements. 33 MONTEAGLE FIXED INCOME FUND FINANCIAL HIGHLIGHTS For a Share Outstanding Throughout the Year/Period Class I Shares Six Months Ended February 28, 2013 (Unaudited) Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Year Ended August 31, Net asset value, beginning of year/period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) Less distributions: From net investment income ) Total distributions ) Net asset value, end of year/period $ Total Return (a) %)(b) % Net assets, end of year/period (000's omitted) $ Ratio of operating expenses to average net assets: %(c) % Ratio of net investment income to average net assets: %(c) % Portfolio turnover rate 11 %(b) 23
